Citation Nr: 0624607	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-06 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
compression fracture of the T-6 vertebra with muscle spasm, 
currently evaluated as 20-percent disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel



INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1969.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center in Philadelphia, Pennsylvania.

Although the veteran requested a video-conference hearing 
before the Board, he failed to report for his hearing 
scheduled for February 2006.  And he has not explained his 
absence or requested to reschedule his hearing.  So his 
hearing request is considered withdrawn.  38 C.F.R. 
§ 20.704(d) (2005).

Because the claims must be further developed, the Board is 
remanding this case to the RO via the Appeals Management 
Center (AMC).  VA will notify the veteran if further action 
is required on his part.


REMAND

VA examination

A preliminary review of the file shows the veteran was last 
afforded a VA examination regarding his service-connected 
thoracic spine disability in March 2003, so more than three 
years ago.  In a May 2004 statement in lieu of VA Form 646, 
the veteran's representative indicated the veteran had 
reported a worsening of his thoracic spine disability over 
the past several years.  Given the allegations of worsening 
disability, the veteran must be reexamined to determine the 
current severity of his thoracic spine disability.  See e.g., 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (Court 
determined that Board should have ordered contemporaneous 
examination of veteran because a 23-month old exam was too 
remote in time to adequately support the decision in an 
appeal for an increased rating); see also Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (where record does not adequately 
reveal current state of claimant's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination - particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of 
the disability since the previous examination).  See, too, 
Snouffer v. Gober, 10 Vet. App. 400, 403 (1997), quoting 
VAOPGCPREC 11-95, 60 Fed. Reg. 43, 186 (1995) (To the extent 
the claimant asserts the disability in question has undergone 
an increase in severity since the time of the last 
examination, a new VA examination is required).

The Board further notes that in regard to his TDIU claim, the 
record reflects that since service the veteran has sustained 
a civilian work-related injury to his right leg and foot, and 
has had 5 surgical procedures for a broken right ankle.  
Service connection is not in effect for a right ankle, leg or 
foot disability.

A veteran may receive a TDIU if he is unable to secure and 
maintain a substantially gainful occupation due solely to 
impairment resulting from his service-connected disabilities.  
See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2005).  
Consideration may be given to a veteran's level of education, 
special training, and previous work experience in determining 
whether he is unemployable, but not to his age or the 
impairment caused by any disabilities that are not service 
connected.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2005).  See, 
too, Mittleider v. West, 11 Vet. App. 181, 182 (1998).

A medical opinion is needed to assist in determining whether 
the veteran is unemployable - and therefore entitled to a 
TDIU - if only the impairment attributable to his service-
connected thoracic spine disability is considered.



The Veterans Claims Assistance Act (VCAA)

The VCAA has enhanced VA's duty to notify a veteran of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA requires VA to notify him and his 
representative of any information, and any medical or lay 
evidence not previously provided to the Secretary of VA that 
is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the veteran and his 
representative of which portion, if any, of the evidence is 
to be provided by him and which part, if any, VA will attempt 
to obtain on his behalf.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The U. S. Court of Appeals for Veterans Claims (Court) 
further expounded on the VCAA notice content requirements in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), vacating its prior decision in Pelegrini v. Principi, 
17 Vet. App 412 (2004) (Pelegrini I).  The Court held, in 
part, that a VCAA notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1) (2005).



Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 9 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and effective date of an award.

In this appeal at hand, the veteran was provided notice of 
the type of information and evidence needed to substantiate 
his increased rating claim (i.e., the degree of disability 
element), but he was not provided notice of the type of 
evidence necessary to establish an effective date in the 
event a higher disability rating is granted.  He must receive 
this additional notice before deciding his appeal.  The RO's 
February 2003 letter does not satisfy the requirements of the 
VCAA and the Court's recent holding in Dingess.

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Send the veteran another VCAA 
letter concerning the claims on appeal, 
with a copy to his representative.  The 
letter must:  1) advise him of the type 
of evidence needed to substantiate 
these claims; 2) advise him of what 
evidence VA will obtain; 3) advise him 
of what evidence he is responsible for 
obtaining; and 4) tell him to submit 
all relevant evidence in his 
possession.  The letter should also 
include an explanation of the 
information or evidence needed to 
establish an effective date for the 
claims on appeal, as recently outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 9 Vet. App. 473 (2006).  

Also ask the veteran to provide the 
names, addresses, and approximate dates 
of treatment of all health care 
providers, VA and private, who have 
treated him for the service-connected 
thoracic spine disability since March 
2003, the date of his last VA 
examination.  With his authorization, 
request copies of all indicated records 
that have not been obtained previously 
and associate them with the claims 
file.

2.  Schedule the veteran for VA 
orthopedic and neurological 
examinations to obtain medical opinions 
concerning the current severity of his 
service-connected thoracic spine 
disability.  [The Board will leave it 
to the AMC's discretion as to whether 
this actually requires one versus two 
examinations.]  Whichever the case, the 
claims folder and a copy of this remand 
are to be made available to the 
examiner(s), and the examiner(s) is 
asked to confirm he or she has reviewed 
the claims file for the veteran's 
pertinent medical history.

The orthopedic evaluation should set 
forth all objective findings regarding 
the veteran's service-connected thoracic 
spine disability, including range of 
motion measurements (for forward flexion, 
backward extension, left and right 
lateral flexion, and left and right 
rotation).  The examiner should comment 
on whether there is functional loss due 
to pain/painful motion, weakened 
movement, premature/excess fatigability, 
and incoordination, including especially 
with prolonged use of the thoracic spine 
and when the veteran's symptoms are most 
problematic ("flare-ups").  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995), citing 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  The 
examiner should also indicate whether the 
veteran is unemployable due solely to his 
service-connected thoracic spine 
disability (that is to say, without 
consideration of any additional 
conditions that are not service 
connected, including those perhaps 
affecting his right leg, ankle and foot).

The neurological evaluation should 
include any tests or studies deemed 
appropriate to determine the presence of 
any associated objective neurologic 
abnormalities.  

3.  Then readjudicate the claims in light 
of the additional evidence obtained.  If 
the claim is not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them time to respond 
to it.

Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure the veteran is afforded 
due process of law.  The Board intimates no opinion, 
either factual or legal, as to the ultimate disposition 
warranted.  No action is required by the veteran until 
contacted.  He has the right to submit additional evidence 
and argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).






_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


